Citation Nr: 1102436	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which continued the assignment of a 50 percent 
evaluation for PTSD.  

As reflected by the written brief presented by the 
Veteran's representative in January 2011, service 
connection claims for disorders of the right foot and 
back, an increased rating claim for a left knee disorder 
and a claim of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 
50 percent for PTSD.  At the outset, the Board notes that it does 
not appear that this claim involves an initial rating issue, nor 
does the file include an actual increased rating claim filed 
after the initial grant of service connection for PTSD awarded in 
an (unappealed) August 2005 rating decision.  It appears that 
instead the RO took steps on its own initiative to re-evaluate 
the disability, advising the Veteran of this fact in April 2006 
letter and furnishing a VA examination in May 2006, which 
according to the Statement of the Case has been identified as the 
start of the appeal period as relates to this claim.  

A remand is required in this case primarily to request additional 
evidentiary development in order to assess the severity 
associated with the Veteran's service-connected PTSD as 
manifested throughout the entirety of the appeal period at issue.  
As a related matter, the Board points out that the Court has held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The evidence on file in this case includes VA outpatient 
treatment records dated from 2004 to July 2007.  The Veteran last 
underwent a PTSD examination in May 2006.  It has now been almost 
5 years since the symptoms and severity associated with the 
Veteran's PTSD were last assessed in a comprehensive examination.  
Since that time, it appears that the Veteran's employment and 
marital status may have changed (possibly more than once) and he 
and his representative have essentially maintained that the 
condition has increased in severity since the 2006 evaluation.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claim on appeal and 
that a current evaluation of the Veteran's PTSD symptomatology, 
to include an assessment of the level of his social and 
industrial impairment, would prove helpful in adjudicating the 
merits of the claim.  See 38 C.F.R. § 3.159 (2009); see also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

The Board also notes that in April 2009, additional evidence was 
added to the file consisting of a January 2009 VA report of 
psychological testing.  The Board notes that this evidence, which 
is clearly pertinent to the claim, was added to the record after 
the issuance of the December 2007 supplemental statement of the 
case (SSOC) and was not accompanied by a waiver.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of another SSOC unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010).  As this case is being remanded in any case, the 
RO will have an opportunity to readjudicate the claim with the 
benefit of consideration of all of the evidence added to the file 
since the SSOC issued in December 2007, to include the 
aforementioned evidence.  

It also appears that the Veteran may be receiving on-going 
treatment for PTSD through VA or a VA affiliated community based 
outpatient clinic (CBOC).  As such, on remand, these records will 
be requested and the Veteran will have an opportunity to identify 
or submit for the record any additional pertinent information 
and/or evidence relating to his PTSD treatment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his increased rating claim for 
PTSD that have not yet been associated with 
the claims folder.  Appropriate steps shall 
be taken to obtain any identified records.  

The RO shall attempt to obtain any VA or VA 
affiliated CBOC psychiatric/mental health 
treatment records and assessments dated 
from July 2007, forward.  In addition, the 
Veteran's representative has requested that 
a VA examination report of February 2005 be 
obtained for the file (the Board notes that 
this may or may not prove relevant in 
conjunction with the adjudication of this 
claim, as it appears to pre-date the appeal 
period at issue).  

2.  The Veteran shall be scheduled for a VA 
psychiatric examination to evaluate the 
symptoms and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND shall be made available 
to the examiner in conjunction with the 
examination; the examiner should indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
shall be conducted.  A complete rationale 
should be provided for any opinion 
expressed.  The findings of the examiner 
should address the degree and extent of 
social and occupational impairment 
attributable to the Veteran's PTSD, to 
include providing an opinion as to whether 
he is considered to be totally socially and 
occupationally impaired due to PTSD.  The 
examiner shall assign a numerical code 
under the Global Assessment of Functioning 
(GAF) scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
Edition.

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence (to include that 
added to the record since the SSOC issued 
in December 2007) and legal authority.  If 
any determination remains unfavorable to 
the appellant, he should be provided with 
an SSOC and should be given an opportunity 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


